Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/531746, filed on 08/05/2019. Claims 1-19 are still pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnet is embedded within the safety case from claim 6 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5, 7, 9-13, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 9,457,989 to Meierhans et al (henceforth referred to as Meierhans).
Regarding claims 1-5 and 7, Meierhans discloses an electronic safety actuator assembly (i.e. Title) for an elevator system (i.e. Fig. 1) comprising: 
a safety case (i.e. Fig. 3, ref. 21) vertically moveable relative to an elevator car (i.e. Fig. 3, ref. 2); 
a safety brake (i.e. Fig. 3, ref. 25) disposed within the safety case; 
an electromagnet (i.e. Fig. 3, ref. 36) operatively couplable to the elevator car; 
a link member (i.e. Fig. 3, ref. 46) operatively couplable to the elevator car and to the safety brake; and 
a magnet (i.e. Fig. 3, ref. 37) disposed between the electromagnet and the safety case, the magnet vertically movable relative to the elevator car (i.e. Fig. 3-Fig. 4), the electromagnet switchable between an energized condition (i.e. column 4, lines 60-61) and an un-energized condition (i.e. column 4, lines 58-59), one of the energized condition and the un-energized condition magnetically attracting the magnet to the electromagnet (i.e. Fig. 3), and other of the energized condition and the un-energized condition magnetically repulsing the magnet away from the electromagnet (i.e. Fig. 4), repulsion of the magnet moving the safety brake from a non-braking position (i.e. Fig. 3) to a braking position (i.e. Fig. 4). 
Wherein the brake member is wedge shaped (i.e. Fig. 3, ref. 25) with an inclined surface located adjacent a corresponding inclined surface of the safety case (i.e. in this case the safety case sides are inclined vertically). 
Further compromising a spring (i.e. Fig. 4, ref. 24) operatively couplable to the elevator car and in contact with the elevator case to bias the safety case downwardly (i.e. Fig. 4, F24 is downwardly when page is turned upside down), a magnetic force between the electromagnet and the magnet when in a magnetically attracted condition being greater than a spring force applied by the spring (i.e. Fig. 3, ref. F36 relative to F24). 
Wherein the magnet (i.e. Fig. 4, ref. 37) is integrally (i.e. Merriam Webster dictionary defines integral as: “c: formed as a unit with another part”) formed with the safety case (i.e. Fig. 4, ref. 21). 
Wherein the magnet (i.e. Fig. 4, ref. 37) is operatively coupled to the safety case (i.e. Fig. 4, ref. 21). 
Wherein the energized condition of the electromagnet magnetically attracts the magnet (i.e. Fig. 4 and column 4, lines 60-61)and the un-energized condition of the electromagnet magnetically repulses the magnet (i.e. Fig. 4 and column 4, lines 58-59). 
Regarding claims 9-13 and 15, an elevator system (i.e. Fig. 1) comprising: 
an elevator car (i.e. Fig. 1, ref. 2); 
a guide rail (i.e. Fig. 1, ref. 6); 
a safety case (i.e. Fig. 3, ref. 21) vertically movable relative to the elevator car; 
a safety brake (i.e. Fig. 3, ref. 25) disposed within the safety case; 
an electromagnet (i.e. Fig. 3, ref. 36) operatively coupled to the elevator car; 
a link member (i.e. Fig. 3, ref. 46) operatively coupled to the elevator and to the safety brake; 
a magnet (i.e. Fig. 3, ref. 37) disposed between the electromagnet and the safety case, the magnet vertically movable relative to the elevator car (i.e. Fig. 3-Fig. 4), the electromagnet switchable between an energized condition (i.e. column 4, lines 60-61) and an un-energized condition (i.e. column 4, lines 58-59), one of the energized condition and the un-energized condition magnetically attracting the magnet to the electromagnet (i.e. Fig. 3), and other of the energized condition and the un-energized condition magnetically repulsing the magnet away from the electromagnet (i.e. Fig. 4), repulsion of the magnet moving the safety brake into frictional engagement with the guide rail to decelerate the elevator car. 
Wherein the brake member is wedge shaped (i.e. Fig. 3, ref. 25) with an inclined surface located adjacent a corresponding inclined surface of the safety case (i.e. in this case the safety case sides are inclined vertically). 
Further compromising a spring (i.e. Fig. 4, ref. 24) operatively couplable to the elevator car and in contact with the elevator case to bias the safety case downwardly (i.e. Fig. 4, F24 is downwardly when page is turned upside down), a magnetic force between the electromagnet and the magnet when in a magnetically attracted condition being greater than a spring force applied by the spring (i.e. Fig. 3, ref. F36 relative to F24). 
Wherein the magnet (i.e. Fig. 4, ref. 37) is integrally (i.e. Merriam Webster dictionary defines integral as: “c: formed as a unit with another part”) formed with the safety case (i.e. Fig. 4, ref. 21). 
Wherein the magnet (i.e. Fig. 4, ref. 37) is operatively coupled to the safety case (i.e. Fig. 4, ref. 21). 
Wherein the energized condition of the electromagnet magnetically attracts the magnet (i.e. Fig. 4 and column 4, lines 60-61)and the un-energized condition of the electromagnet magnetically repulses the magnet (i.e. Fig. 4 and column 4, lines 58-59). 
Regarding claims 17-19, an elevator system (i.e. Fig. 1) comprising:
an elevator car (i.e. Fig. 1, ref. 2); 
a guide rail (i.e. Fig. 1, ref. 6); 
a safety case (i.e. Fig. 3, ref. 21 and 37) not directly coupled to the elevator car and vertically movable relative to the elevator car, the safety case at least partially formed of a magnetic material (i.e. Fig. 3, ref. 37 is of magnetic material);
a safety brake (i.e. Fig. 3, ref. 25) disposed within the safety case; and 
an electromagnet (i.e. Fig. 3, ref. 36) operatively couplable to the elevator car, the electromagnet switchable between an energized condition (i.e. column 4, lines 60-61) and an un-energized condition (i.e. column 4, lines 58-59), one of the energized condition and the un-energized condition magnetically attracting the magnet to the electromagnet (i.e. Fig. 3), and other of the energized condition and the un-energized condition magnetically repulsing the magnet away from the electromagnet (i.e. Fig. 4), repulsion of the magnet moving the safety brake into frictional engagement with the guide rail to decelerate the elevator car. 
Wherein the brake member is wedge shaped (i.e. Fig. 3, ref. 25) with an inclined surface located adjacent a corresponding inclined surface of the safety case (i.e. in this case the safety case sides are inclined vertically). 
Further compromising a spring (i.e. Fig. 4, ref. 24) operatively couplable to the elevator car and in contact with the elevator case to bias the safety case downwardly (i.e. Fig. 4, F24 is downwardly when page is turned upside down), a magnetic force between the electromagnet and the magnet when in a magnetically attracted condition being greater than a spring force applied by the spring (i.e. Fig. 3, ref. F36 relative to F24). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,457,989 to Meierhans et al. 
Meierhans does not specifically teach the un-energized condition of the electromagnet magnetically attracts the magnet. However, the charge of the electromagnet can be switched from an energized condition of the electromagnet magnetically attracts the magnet to an un-energized condition of the electromagnet magnetically attracts the magnet to prevent the brake from actuating during a power outage and there would have been reasonable expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 8,186,483 to Sirigu et al teaches an electromagnetic actuated brake;
US Patent No. 7,575,099 to Oh et al teaches an electromagnetic actuated brake
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654